DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US8684134) in view of Soltau (US20100065366) and Tadros (US20100124653).
With respect to claim 1 Dugan discloses an acoustic panel (20) comprising:
A base structure  (24) having one or more edges, an outward major surface having a total area and an inward major surface opposing the outward major surface, the base structure having independently a noise reduction coefficient (while not expressly detailed in value there will necessarily be an NRC value for a perforated gypsum board); and 
A coating layer (29) directly disposed on the outward major surface of the base structure, the coating layer having an exterior major surface opposing the outward major surface of the base structure, 
Wherein the coating has an effect on the transmissibility of light (described as translucent not transparent) and has an absorption coefficient for frequencies in the range of 100 Hz to 10,000Hz (being present it will have an effect as it is not acoustically transparent. See column 3). 

Dugan does not expressly disclose wherein the coating layer is formed of an open cell foam, nor the expressly claimed value of light scattering for the claimed frequency band of light nor the specifically claimed absorption coefficient. 
Soltau discloses the use of an open cell foam (1.1) as a surface layer to an acoustic panel to further enhance the absorption of the panel. 
It would have been obvious to combine the teachings of Soltau to enhance acoustic absorption by allowing the coating layer to act as an absorption means as well as the core. 
While Soltau does not expressly disclose the open cell foam to act as a light scattering means, open cell foams are known to do that from by nature of the structure (Taldos paragraph 21).
It would have been obvious to combine the teachings of Soltau as informed by Taldos to provide not only additional acoustic absorption but also light scattering effects to the panel of Dugan. 
As it regards the selection of the specific ranges as claimed, the selection of what light to scatter would have been obvious as Dugan is concerned with giving the appearance of a monolithic structure. 
It would have been an obvious matter to one of ordinary skill in the art to select the claimed ranges to arrive at the desired output as the general conditions are disclosed. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 2 Dugan as modified further discloses wherein the base structure comprises”

One or more fillers; and one or more binders; 
Present in the base structure in a combined amount of at least 85 wet % (see column 4).
With respect to claim 3 Dugan as modified further discloses wherein the base structure comprises a plurality of perforations (28) extending from the outward major surface towards the inward major surface, the plurality of perforations occupying an area of the outward major surface. While not expressly disclosing the claims range of 0.1% to about 10% it would have been an obvious matter to tune the structure to select such a claimed range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 4 Dugan as modified discloses the invention as having the perforations, regarding the selection of size and depth it would have been an obvious matter of tuning, it is known in the art that aperture size has an effect on the sounds to be reduced. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 5 Dugan  as modified further discloses wherein the base structure and the coating layer each independently have an air resistivity (inherent in a scrim and a perforated board are air resistivities), regarding the claimed ranges and the selection of the relationship between their respective resitivities  it would have been an obvious matter of tuning the structure to maximize absorption rather than reflection of sounds. 
With respect to claim 6 Dugan as modified discloses the invention as claimed except for expressly a scattering of at least about 80% of the light in the claimed wavelength. This would have been a mater based upon the material properties of the taught open cell foam and thus a variable to be 
With respect to claim 7 Dugan discloses the panel having an NRC of at least about 0.5. (0.7 is taught).
With respect to claim 8 Dugan as modified discloses the invention as claimed except expressly wherein the NRC of the panel is about 70% of the NRC of the base structure independently. This would have been an obvious matter to arrive at based upon the3 taught structures of Dugan as modified.
With respect to claims 9-11 the selection of the respective claimed ranges for the respective variables would have been an obvious matter to one of ordinary skill in the art, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 12 Dugan as modified by Soltau and Tadros further discloses wherein the coating layer comprises one or more foamable polymers (Soltau abstract discloses an open cell foam layer for the coating which implies rubber or plastic, Tadros discloses polymeric foam, which again implies rubber or plastic); and one or more dispersant, a coalescing acid and a foaming surfactant present in the layer (this is the conventional manner of foaming the polymer as would be recognized by one of ordinary skill). As it regards the percentage this would have been an obvious matter of tuning the system. It has been held that that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 13 as it regards the specific polymer to be selected it would have been obvious to one of ordinary skill to select one of the claimed polymers as they are known foamable polymers. It has been held to be within the general skill of a worker in the art to select a known material 
With respect to claims 14 and 15 regarding the inludion og filler snadpigments it would have been an obvious matter as such elements are known in the art to improve the mass of the polymeric foam and the appearance of the polymeric foam. One would have found their inclusion to be a trivial matter.
With respect to claim 16 the selection of the respective component sin the claimed weight percentages would have been only a matter of tuning the amount to be included, such components are known materials for the formation of an open cell foam for acoustic attenuation.
With respect to claim 17 regarding the selection of how glossy the surface is it would have been a matter of design choice in the appearance and not given patentable weight. 
With respect to claim 20 Dugan as modified discloses an acoustic panel as in above rejection of the apparatus claims, the providing, coating and drying of the coating are implicit in their presence. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albright (US20110155019) discloses the use of dispersant, coalescing agents, pigments etc. in the formation of an acoustic open cell foam; Wilson (US10279548) discloses a method and panel for reducing sounds; Perazzolo (US20150008281) discloses an aircraft interior panel; CN202108128  discloses a multilayer acoustic board of multiple foams; and Foster (US6616804) discloses a durable acoustic panel.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837